from a judgment of the County Court of Chemung County (Hayden, J.), rendered July 13, 2007, convicting defendant upon his plea of guilty of the crimes of criminal possession of a weapon in the third degree and criminal sale of a controlled substance in the third degree.
*1333Defendant pleaded guilty to criminal possession of a weapon in the third degree and criminal sale of a controlled substance in the third degree in satisfaction of two pending indictments. As agreed, he was sentenced as a second felony drug offender to an aggregate prison term of 10 years and postrelease supervision of two years. Defendant now appeals, challenging only the severity of his sentence.
We affirm. Defendant’s criminal history includes another drug-related offense and robbery in the first degree. As the negotiated sentence was less than the maximum permitted and substantially less than his sentencing exposure had he been convicted of all counts after trial, we are unpersuaded that the sentence imposed was harsh and excessive (see People v Holman, 53 AD3d 775, 776 [2008]; People v Wallach, 35 AD3d 913, 914 [2006]).
Rose, J.P., Lahtinen, Malone Jr., Garry and Egan Jr., JJ., concur. Ordered that the judgment is affirmed.